 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAIME BELTRAN,                                    No. 2:17-cv-1520 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    ERIC R. BAKER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed December 4, 2019, plaintiff was given the option of either

19   proceeding immediately against defendants Cross, Tran, Baker, Swett, Smith, and Guerra on his

20   claim for failing to protect him by not intervening while he was being assaulted and delaying their

21   response after the assault ended, or amending the complaint. ECF No. 10 at 8. Plaintiff was

22   advised that proceeding without amending the complaint would constitute a voluntary dismissal

23   without prejudice of his claim that defendants failed to protect him by failing to prevent the

24   assault, and he was given fourteen days to notify the court how he wanted to proceed. Id.

25   Fourteen days have now passed and plaintiff has not notified the court how he would like to

26   proceed. He will be given a final opportunity to tell the court whether he wants to proceed on the

27   complaint as screened or try to amend the complaint.

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Within fourteen days of service of this order, plaintiff shall complete and return the
 3   attached form notifying the court whether he wants to proceed on the screened complaint or
 4   whether he wants to file a first amended complaint.
 5          2. If plaintiff does not return the attached form, the court will assume that he is choosing
 6   to proceed on the complaint as screened and will recommend dismissal without prejudice of the
 7   claim that defendants Cross, Tran, Baker, Swett, Smith and Guerra failed to protect him when
 8   they failed to prevent an assault by two other inmates.
 9   DATED: December 30, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8    JAIME BELTRAN,                                   No. 2:17-cv-1520 TLN AC P
 9                       Plaintiff,
10           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
11    ERIC R. BAKER, et al.,
12                       Defendants.
13

14          Check one:

15   _____ Plaintiff wants to proceed immediately on his claim that defendants Cross, Tran, Baker,

16          Swett, Smith and Guerra failed to protect him when they witnessed him being attacked by

17          two other inmates, did not act to stop the assault, and delayed in responding after the

18          assault ended without amending the complaint. Plaintiff understands that by going

19          forward without amending the complaint he is voluntarily dismissing without prejudice

20          his claim that defendants Cross, Tran, Baker, Swett, Smith and Guerra failed to protect

21          him when they failed to prevent the assault by two other inmates.

22

23   _____ Plaintiff wants to amend the complaint.

24

25   DATED:_______________________

26                                                Jamie Beltran
                                                  Plaintiff pro se
27

28
                                                       1
